DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on July 9, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  the lined through references fail to meet the requirements of 37 CFR 1.98(b)(5) as they lack a publication date.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An interface module comprising a motive element constructed and arranged to provide a pullback force” as found in claims 1, 85-88, and 90-96.
“A rotation assembly constructed and arranged to optically and mechanically connect to the imaging probe, and to rotate the optical assembly” as found in claims 1 and 85-96.
“A retraction assembly constructed and arranged to mechanically connect to the imaging probe and to retract the optical assembly and the elongate shaft in unison, wherein the retraction assembly comprises a pullback module constructed and arranged to communicate with the interface module to apply the pullback force to the imaging probe” as found in claims 1 and 85—96.
“A linear force transfer mechanism” as found in claim 89.
The examiner notes that while “interface module” and “retraction assembly” are both limited by additional elements, both “motive element” and “pullback module” are additionally interpreted under 35 USC 112(f) as they meet the three prong test and therefore are not elements that, as claimed, lend structure to the interface module or the retraction assembly. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites an interface module 200 that comprises a motive element 830 that provides a pullback force.  The claim also recites a retraction assembly 800 that retracts the optical assembly and the elongate shaft in unison.  This assembly comprises a pullback module 880 that communicates with the interface module to apply the pullback force to the imaging probe.
As for claim 94, the claim recites that the imaging probe comprises a service loop that is configured to allow retraction of the imaging probe relative to the patient while the rotation assembly remains stationary.  However, while it is clear that the service loop (element 185 in the instant application) allows for retraction of the imaging probe relative to the patient (see paragraph 091 of the specification), it is unclear how the service loop, on its own, can perform that function while the rotation assembly remains stationary. The specification makes it clear that more structure than just the service loop is required to allow for the service loop to retract the imaging probe while the rotation assembly remains stationary (paragraph 091 states that the rotation assembly remains stationary by being attached to either the surgical table or a portion of console 50).  As a result, the claim is rejected as indefinite for not providing sufficient structure to perform the entirety of the claimed function in light of the disclosure of the specification (see MPEP 2173.05(g)).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 90 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims "a pullback module constructed and arranged to communicate with the interface module to apply the pullback force to the imaging probe".  However, claim 90 only claims "the pullback module is configured to apply only the pullback force to the imaging probe"  It does not appear that claim 90 further limits claim 1, as the word “only” in claim 90 does not appear to further limit claim 1, where the pullback module only is claimed to apply pullback force to the imaging probe.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 85-96 are rejected under 35 U.S.C. 103 as being unpatentable over Petroff et al (WO 2016/168605) in view of Burgess et al (2015/0164331).
	Regarding claim 1, Petroff (Fig. 1) discloses an imaging system for a patient comprising an imaging probe 100, comprising an elongate shaft 110 comprising a proximal end 111, a distal portion 119, and a lumen 115 extending between the proximal end and the distal portion (see paragraph 0141 for the imaging probe limitations); a rotatable optical core 120 (paragraph 0142 states this core is rotatable) positioned within the lumen of the elongate shaft (see Fig. 1A – rotatable core 120 is placed inside shaft 110) and comprising a proximal end and a distal end (see Fig. 1A); and an optical assembly 130 positioned in the elongate shaft distal portion (see Fig. 1 – the optical assembly 130 is located in the distal end portion of the elongate shaft) and proximate the rotatable optical core distal end (see paragraph 0142 – the core 120 is connected on its distal end to the optical assembly), the optical assembly configured to direct light to tissue and collect reflected light from the tissue (see paragraph 0143 for instance); wherein the imaging probe is constructed and arranged to collect image data from a patient site (see paragraph 0013 – “the imaging probe can be configured to be positioned proximate a patient site and to collect image data from the patient site”); an interface module 200 comprising a motive element 211 constructed and arranged to provide a pullback force (see paragraph 0192); a rotation assembly 210 constructed and arranged to optically and mechanically connect to the imaging probe (the rotation assembly is attached to core 120 as par paragraphs 0181 and 0184), and to rotate the optical assembly (the rotation assembly rotates core 120, and by extension optical assembly 130 as per paragraph 0184); and a retraction assembly 220 constructed and arranged to mechanically connect to the imaging probe (see paragraph 0186), and to retract the optical assembly and the elongate shaft in unison (see paragraph 0249, which states that the retraction assembly retracts core 120, optical assembly 130, and shaft 110 in unison).
	Petroff, however, fails to disclose that the retraction assembly comprises a pullback module constructed and arranged to communicate with the interface module to apply the pullback force to the imaging probe, wherein the interface module and the pullback module comprise separate housings, as in Petroff, the retraction assembly, of which the pullback module is part, is part of the interface module 200 as seen in Fig. 1. 
	Burgess discloses imaging systems for imaging a patient and integrated system architectures for the same.  Here, Burgess discloses an additional interface module that includes a longitudinal pullback device that provides a pullback device to an imaging probe such as an OCT system that includes a catheter or imaging probe (see paragraph 0033).  Burgess also discloses that a patient interface module that includes such a pullback device can be housed in separate housings from other aspects of the imaging system (see paragraph 0033).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a specific pullback module to the retraction assembly of Petroff as taught by Burgess to apply the pullback force to the imaging probe, along with keeping the interface module and the pullback module in separate housings, the motivation being that the use of the specific pullback modules taught by Burgess will ensure the capture of smooth images to allow for accurate diagnosis of any issues with the patient being imaged.  Additionally, regarding the interface module and pullback module being in separate housings, since Burgess teaches the desirability of separate housings for interface devices in an imaging system (see paragraph 0033), it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
	As for claims 85-88, the combination of Petroff and Burgess discloses the claimed invention as set forth above regarding claim 1, but fails to disclose the specifics of where the pullback module housing and the interface module housing are located with respect to one another.
	However, the examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the pullback module housing at a first location and the interface module housing at a second location remote from the first location (claim 85), where the second location is at least 15 cm from the first location (claim 86), where the first location is on a surgical bed rail and the second location is near a vascular access site of the patient (claim 87), where the first location is within 30 cm of the vascular access site (claim 88), the motivation being that arranging the housings to be remote from each other, one attached to a surgical bed rail and the other located near the access site of the patient, will allow for the operator of the device to secure hardware of the imaging system near the patient so that the operator may solely focus on proper performance of any desired imaging procedure of the interior of the patient.
	As for claim 89, Petroff discloses that the motive element comprises a mechanism selected from the group consisting of a linear actuator, a worm drive operably attached to a motor, a pulley system, a linear force transfer mechanism, and combinations thereof (see the drive shaft 211 set forth in paragraph 0192).
	As for claim 90, as the combination of Petroff and Burgess discloses that the pullback probe applies the pullback force to the imaging probe as discussed regarding claim 1, it follows that the combination of Petroff and Burgess also discloses the limitation of the instant claim, that the pullback module is configured to apply only pullback force to the imaging probe. 
	As for claim 91, Petroff discloses that the imaging probe is configured to be manually advanced into the patient (see paragraph 0186, which states that the pullback distance and/or rate is operator selectable, aka manually selectable).
	As for claim 92, Petroff discloses that the retraction assembly is configured to retract the optical assembly a distance of at least 25mm (see paragraph 0186, which states a preferred pullback of the optical assembly of 50 or 75mm).
	As for claim 93, Petroff discloses that the rotation assembly is configured to rotate the optical assembly at a speed of between 20 and 1000 rotations per second (see paragraph 0184, which states that the rotational velocity can be approximately 250 rps, which falls within the claimed range).
	As for claim 94, Petroff, in the best understanding of the examiner, discloses that the imaging probe further comprises a service loop configured to allow retraction of the imaging probe relative to the patient while the rotation assembly remains stationary (see paragraph 0189).
	As for claim 95, Petroff discloses that the imaging probe further comprises a connector assembly 102 positioned on the elongate shaft proximal end (see Fig. 1; connector 102 is located at proximal end 111), and wherein the connector assembly is configured to operably attach the imaging probe to the rotation assembly (the connector attaches the probe to console 200 as seen in paragraph 0141; as the rotation assembly is part of console 200, this means that the connector assembly attaches the imaging probe to the rotation assembly).
	As for claim 96, the combination of Petroff and Burgess discloses the claimed invention as set forth above regarding claim 1.  However, the combination fails to disclose a pullback connector positioned along the length of the elongate shaft, wherein the pullback connector is configured to operably attach the imaging probe to the retraction assembly.
	However, Petroff already teaches a first connector assembly 102 that is seen to attach the imaging probe to the rotation assembly as discussed above regarding claim 95.  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a pullback connector to the elongate shaft of the combined device of Petroff and Burgess to attach the imaging probe to the retraction assembly, the motivation being that a discrete connector for the retraction assembly will optimize construction of the imaging system, as one connector would only be used for rotation of the imaging probe, while a separate connector would only be used for pullback of the imaging probe. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0297097 to Matsubara et al. discloses a vascular access evaluation device where a catheter is interfaced to an interface module and features automated pullback of the imaging assembly with a calibrated pullback device (see paragraph 0030).
US 2016/0157803 to Keller discloses an imaging system for obtaining images of a vessel inside a patient featuring a pair of patient interface modules 112, 114 (see Fig. 1) located separately from each other and near a patient 106 being imaged, with aspects of the overall medical device attached to the imaging location (such as display 102), and also featuring a pullback device (see paragraph 0061).
	US 2009/0299195 to Muller et al. discloses a multimodal catheter system for intravascular analysis (see Figs. 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 11, 2022